EXHIBIT 10.2 Summary of Director Compensation Attached is Schedule B that details Board of Director and Committee Member compensation.Directors that are salaried officers of the corporation receive no director or committee compensation.Schedule B is approved annually by the Board of Directors. EXHIBIT 10.2 Continued SCHEDULE B JANUARY 18, 2012 DIRECTORS’ COMPENSATION: Non-salaried Directors $18,500 annual retainer plus $1,800 per meeting attended of Tri City National Bank and $400 per meeting attended of Tri City Bankshares Corporation, payable quarterly EXECUTIVE COMMITTEE: Annual compensation, payable quarterly: Ronald K. Puetz Ronald K. Puetz – no compensation William Gravitter William Gravitter Sanford Fedderly Sanford Fedderly Christ Krantz Christ Krantz Brian T. McGarry Brian T. McGarry Plus $1,800 per meeting attended LOAN COMMITTEE: William Werry, Chairman Non-salaried Directors: Robert W. Orth Chairman $900 per meeting attended Sanford Fedderly Other members $600 per meeting attended William Gravitter Payable quarterly Christ Krantz Ronald K. Puetz Scott A. Wilson Brian T. McGarry AUDIT COMMITTEE: William N. Beres, Chairman Chairman $11,750 per annum, payable quarterly Sanford Fedderly Non-salaried members $375 per meeting attended Christ Krantz Payable quarterly CRA/COMPLIANCE COMMITTEE Scott A. Wilson, Chairman Non-salaried Directors: David A. Urlich, Jr. $375 per meeting attended, payable quarterly Scott D. Gerardin Georgia Franecki Joseph Porter Michael Koenen William Zick Mark Dandrea Kristen Gagliano
